       Case: 3:16-cv-00761-jdp Document #: 159 Filed: 05/10/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

CRAIG CUNNINGHAM,                             )
                                              )
       Plaintiff,                             )             Case No. 3:16-cv-00761-jdp
                                              )
v.                                            )             Honorable Judge James D. Peterson
                                              )
MICHAEL MONTES, et al.,                       )
                                              )
       Defendants.                            )

                    PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS

       Now comes the Plaintiff, CRAIG CUNNINGHAM, by and through his attorney, and

pursuant to the Court’s Preliminary Pretrial Conference Order (Dkt. #98), Plaintiff submits the

following proposed voir dire questions:

       1.      Have you ever received automated telephone calls?

       2.      If yes, how do you feel about those calls?

       3.      Have you ever answered a telephone call only to hear an automated voice or

               recorded message on the other end of the line?

       4.      If yes, how do you feel about those calls and messages?

       5.      How often do you receive telemarketing calls?

       6.      How do you feel about telemarketers in general?

       7.      Do you feel it’s important that companies who place automated calls, use

               prerecorded messages, or place telemarketing calls have received your consent

               before calling you?

       8.      What sort of telemarketing calls have you received?

       9.      Have you ever received telemarketing calls trying to sell you on business

               opportunities?
        Case: 3:16-cv-00761-jdp Document #: 159 Filed: 05/10/19 Page 2 of 2



        10.     If the law allows Plaintiff to recover specific amounts of money from Defendants

                as penalties for illegal automated or telemarketing calls, assuming Plaintiff has

                proven his case, will you award those damages regardless of the amounts?


                                                RESPECTFULLY SUBMITTED,

                                                CRAIG CUNNINGHAM

                                                By: /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Admitted to Practice in Western District of
                                                    Wisconsin
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    333 Skokie Blvd., Suite 103
                                                    Northbrook, IL 60062
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that, on May 10, 2019, a copy of the foregoing Proposed Voir Dire

Questions was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                       /s/ David B. Levin
                                                       Attorney for Plaintiff




                                                   2
